MEMORANDUM *
On March 6, 1998, an immigration judge denied Singh relief from deportation, finding that his testimony was not credible. She based this determination on her observations of Singh’s demeanor and the fact that Singh confused important dates in his testimony. She also noted that Singh failed to provide easily obtainable evidence to corroborate his identity and religious and political affiliations. The Board of Immigration Appeals reviewed the record and affirmed the denial of Singh’s petition on July 12, 2002.
We give “special deference” to the immigration judge’s observations of Singh’s demeanor. Manimbao v. Ashcroft, 329 F.3d 655, 659-60 (9th Cir.2003); Paredes-Urrestarazu v. INS, 36 F.3d 801, 818 (9th Cir.1994). Here, the immigration judge also provided specific and cogent explanations for her findings, which are supported by substantial evidence. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999); Mejia-Paiz v. INS, 111 F.3d 720, 724 (9th Cir.1997). A reasonable fact finder would not be compelled to reach a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.